                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CHRISTOPHER EVERETT,
ADC #152664                                                                PLAINTIFF

V.                            CASE NO. 3:20-CV-90-DPM-BD

NURZHUL FAUST, et al.                                                   DEFENDANTS

                                        ORDER

      Mr. Everett has moved to amend his complaint to identify the Doe Defendants.

(Doc. No. 10) The motion is GRANTED. The Clerk is instructed to file Mr. Everett’s

motion as his amended complaint. Defendants Dykes, Day, Paine, Smith, Peters, Huyard,

Collie, Pierce, Foster, Colhan, Wilber, and Brewer should be added as a party

Defendants.

      The Clerk is further directed to prepare summonses for Defendants Dykes, Day,

Paine, Smith, Peters, Huyard, Collie, Pierce, Foster, Colhan, Wilber, and Brewer. The

Marshal is directed to serve these Defendants with copies of the complaint and the

amended complaint, with any attachments, and summonses, without requiring

prepayment of fees and costs or security. Service for these Defendants should be effected

through the Arkansas Department of Correction Compliance Division, P.O. Box 20550,

Pine Bluff, Arkansas 71612.

      IT IS SO ORDERED, this 30th day of March, 2020.


                                         ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE
